Dismissed; Opinion Filed November 5, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01277-CV

                          IN THE INTEREST OF C.S., A CHILD

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-10-13192

                            MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                    Opinion by Justice Lang

       Stating she filed the appeal in error, appellant moves to have it dismissed. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE

181277F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF C.S., A CHILD                  On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01277-CV                                Trial Court Cause No. DF-10-13192.
                                                   Opinion delivered by Justice Lang, Justices
                                                   Fillmore and Schenck participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 5th day of November, 2018.




                                             –2–